Andrews, Presiding Judge.
In Sloan v. Sarah Rhodes, LLC, 274 Ga. 879 (560 SE2d 653) (2002), the Supreme Court reversed our decision in Martin v. Sarah Rhodes, LLC, 248 Ga. App. 654 (548 SE2d 365) (2001). In accordance to the mandate of the Supreme Court, the former judgment of this Court in the case is vacated, and the decision of the trial court is reversed. Direction.is given to the trial court to proceed consistent with the opinion of the Supreme Court of Georgia.

Judgment reversed and case remanded with direction.


Ruffin and Ellington, JJ., concur.